Chief Justice Lee
charged the jury that fraud vitiated every contract, and that if they found the defendant had deceived the plaintiff by false representations of Funk’s solvency, when he knew him to be *32insolvent, arid therefore induced the plaintiff to take the notes without recourse, it was a fraudulent transaction, and rendered the endorsement a nullity. That to entitle the plaintiff to recover they must be satisfied of Funk’s insolvency at the time the notes were endorsed, and that Montgomery represented him as good, knowing him to be worth nothing. If these facts were well established, the plaintiff was entitled to recover.
Mr. De Fiennes and Mr. Hawes for plaintiff.
Mr Jasper for the defendant.
The jury returned a verdict for the plaintiff for $2207 50.